Citation Nr: 0634978	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 9, 1992 
for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel

INTRODUCTION

The veteran had active service from March 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board hearing in May 2006 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.



FINDINGS OF FACT

1.  A November 1998 Board decision reopened the veteran's 
previously denied claim for entitlement to service connection 
for schizophrenia and allowed service connection for that 
disability.

2.  A December 1998 rating decision executed the November 
1988 Board decision by establishing service connection for 
schizophrenia with an evaluation of 100 percent, effective 
January 9, 1992.

3.  A February 1999 RO letter notified the veteran of the 
decision and of her appeal rights.  The claims file reflects 
no evidence of the veteran having appealed the December 1998 
rating decision.

4.  In the absence of an appeal, the December 1998 rating 
decision became final.  

The current appeal does not involve an allegation that the 
December 1998 rating decision was the product of CUE.



CONCLUSIONS OF LAW

The December 1998 rating decision is final and is not 
reopened.  The current appeal provides no basis for the Board 
to assume jurisdiction of a claim for an effective date 
earlier than January 9, 1992 for entitlement to service 
connection for schizophrenia.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105(a), (b)(1) (West 2002 & Supp. 2006); 38 C.F.R. § 20.302 
(2006).

The criteria for dismissal of an appeal due to the failure to 
allege a specific error of fact or law in the determination 
being appealed have been met.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.200 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006), describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the instant case, in an August 2002 letter, the RO 
informed the veteran that she should provide any additional 
evidence she may have which supported her claim for an 
earlier effective date, and that the RO would obtain any 
medical evidence she desired VA to get on her behalf.  The 
letter did not inform the veteran of the type evidence needed 
to support her claim or who would obtain what evidence, 
except the offer related to medical evidence.  Thus, the 
Board finds that the August 2002 letter did not meet the 
statutory notice requirements.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  A March 2002 RO letter informed the 
veteran how disability evaluations and effective dates are 
determined and the type evidence which impacts those 
determinations.

The March 2006 RO letter did not cure the error, however, as 
the veteran's July 2002 statement clearly alleged that she 
had not received proper notice of the December 1998 rating 
decision that granted her service connection and notice of 
her appeal rights.  The March 2006 letter did not address the 
type evidence needed to support such a claim for an earlier 
effective date.

Nonetheless, the U. S. Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than the facts.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because this claim 
turns on the law and not the facts, the notice and assistance 
provisions of the VCAA do not apply.


Analysis

The veteran seeks an effective date in 1973, the year of her 
separation from active service, for the grant of entitlement 
to service connection for schizophrenia.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(a).

As noted above, a June 1973 rating decision denied the 
veteran's initial claim for entitlement to service connection 
which, in the absence of an appeal, became final.   a 
December 1990 Board decision determined that the June 1973 
rating decision was final, and that new and material evidence 
was not then submitted to reopen the claim.  

A November 1998 Board decision determined that the prior 
Board decision was final, and that new and material evidence 
was required to reopen it.  The November 1998 Board decision 
also determined that new and material evidence was submitted 
on the issue of entitlement to service connection for 
schizophrenia, reopened the previously denied claim, and 
allowed entitlement to service connection for schizophrenia.

The December 1990 Board decision subsumed the June 1973 
rating decision, see 38 U.S.C.A. § 7103(a); Herndon v. 
Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002).  The November 
1998 Board decision subsumed the December 1990 Board 
decision.  See Dicarlo v. Nicholson, 20 Vet. App. 52, 53 at 
n. 2 (2006).  

A December 1998 rating decision executed the Board's November 
1998 decision.  The December 1998 rating decision established 
service connection for schizophrenia with an evaluation of 
100 percent, effective January 9, 1992, the date the 
veteran's application to reopen her previously denied claim 
was received.

A February 1999 RO letter informed the veteran of the 
December 1998 rating decision and of her appeal rights, and 
the claims file reflects no evidence of the February 1999 
letter having been returned as undeliverable.  Neither is 
there any evidence of the veteran having submitted a notice 
of disagreement (NOD) with the December 1998 decision.

The U.S. Court of Appeals for the Federal Circuit has held 
that final decisions cannot be revisited, except under 
clearly defined and limited circumstances.  Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).  The court held that the 
exceptions to finality are CUE and new and material evidence 
to reopen the finally denied claim.  

The Court in recent decisions has applied Cook by holding 
requiring that the only way to review final decisions is 
either by a claim of CUE or through the submission of new and 
material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006); Dicarlo v. Nicholson, 20 Vet. App. 52 (2006).

New and material evidence cannot be a route to an earlier 
effective date.  Leonard v. Principi, 17 Vet. App. 447 
(2004).  The effective date of an award based on new and 
material evidence is the latter of the date of the claim to 
reopen, or date entitlement arose whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii), (r) (2006).  Thus, the effective 
date based on new and material evidence would always be later 
than the date already awarded.  Leonard v. Principi.

Further, the Court has emphasized that there is no such legal 
creature as a free-standing "finality claim."  Dicarlo, 20 
Vet. App. at 57.  It was as a free-standing claim for an 
earlier effective date that the RO adjudicated the veteran's 
current "claim."  The Court has recently clarified that 
there can be no free standing claim for an earlier effective 
date claim.  Rudd v. Nicholson.

As noted above, the veteran's July 2002 claim asserted that 
mail from VA did not reach her during the period of June 1999 
to June 2002.  This could be construed as an assertion that 
the time period for appealing the 1998 RO decision was tolled 
by a lack of notice.  See 38 U.S.C.A. § 7105(b); Ingram v. 
Nicholson, 20 Vet. App. 156, 162 (2006) citing Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994).  June 1999 would have 
been approximately four months after notice of the December 
1998 rating decision was sent.  The appellant has never 
specifically alleged failure to receive notice of that rating 
decision.  Her testimony, removed any doubt related to the 
matter, as she conceded that she received notice of the 
decision.

The dialogue between the veteran and her representative was 
as follows:

Q.	Okay.  What kind of shape were you in, in December 
1998, when you got, do you remember ever getting the 
notice that told you that they had given you service 
connection?

A.  Yes.

Q.  Did you, did you think about appealing it back then 
or?

A.  Yes.  Because (inaudible) time in the duty station and 
make my life miserable.

Transcript, p. 8.

The veteran's testimony removes any basis on which the Board 
might remand the case for development and an RO decision on 
the issue of whether the appeal period for the December 1998 
rating decision started running and in fact expired.

The Board notes that a liberal standard is applied in 
determining whether a communication constitutes a NOD.  The 
communication in question must at least refer to the rating 
decision in question and be in terms that can be reasonably 
construed as expressing disagreement or dissatisfaction with 
the determination and a desire for appellate review.  Stokes 
v. Derwinski, 1 Vet. App. 201, 203 (1991); 38 C.F.R. 
§ 20.201; see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).

Nothing in the veteran's May 2002 or July 2002 statement 
intimated that she was submitting a disagreement with the 
December 1998 rating decision.  The RO treated the May 2002 
statement as an untimely NOD with a February 2001 rating 
decision that confirmed the veteran's incompetency to handle 
her own financial affairs.  The July 2002 RO letter informed 
her that a NOD with that decision was untimely, and that she 
had the right to appeal that determination.  See 38 U.S.C.A. 
§ 19.34 (2006).  Even assuming that a sufficiently specific 
intent was articulated at the hearing, the Board does not 
deem the Transcript of the hearing to have constituted a NOD, 
as the Transcript is not a document which is filed with the 
Agency of Original Jurisdiction, which was the RO.  See 
38 C.F.R. § 20.300.

At the hearing, the veteran's representative alleged that the 
June 1973 rating decision contained clear and unmistakable 
error (CUE).  A December 1990 Board decision determined, 
however, that the June 1973 rating decision was final, and 
that new and material evidence was not then submitted to 
reopen.  A November 1998 Board decision determined that new 
and material evidence was submitted on the issue of 
entitlement to service connection for schizophrenia, reopened 
the previously denied claim, and allowed entitlement to 
service connection for schizophrenia.

The December 1990 Board decision subsumed the June 1973 
rating decision, and November 1998 Board decision subsumed 
the 1990 Board decision.  See 38 U.S.C.A. § 7103(a) (West 
2002).  An appellant may not assert error in an RO decision 
that has been subsumed by a Board decision.  Brown v. West, 
203 F.3d 1378, 1381 (Fed. Cir. 2000).  

The representative has not alleged CUE in the Board 
decisions, or submitted a motion alleging CUE in those 
decisions.  See 38 C.F.R. §§ 20.1400-20.1404 (2006) (setting 
out procedures for claiming CUE in a Board decision).  

Perhaps most importantly, there has been no allegation of CUE 
in the December 1998 rating decision, which set the effective 
date for the grant of service connection for schizophrenia.

Thus, in light of the fact that the December 1998 rating 
decision is final, and the current matter before the Board 
does not involve CUE, the Board is without jurisdiction to 
review the December 1998 rating decision.  Dicarlo, 20 Vet. 
App. 57-58 and cases cited therein.

The veteran's representative intimated at the hearing that 
the veteran's psychiatric disability may have rendered her 
unable to respond to the notice of the December 1998 rating 
decision,  and that such inability tolled the running of the 
one-year period for appealing the decision.  The Board notes 
that whether such a tolling provision applies to the Board or 
the Veterans Benefit Administration is an open legal 
question.  See McPhail v. Nicholson, 19 Vet. App. 30, 33-5 
(2005),  aff'd., 168 Fed.Appx. 95 (Fed. Cir. 2006) (holding 
that equitable tolling due to mental illness could not be a 
ground for finding a prior VA decision non-final).  

Even if there could be such equitable tolling, the McPhail 
and Dingess Courts held that the concept did not apply where 
a notice of disagreement had never been filed.  As noted 
above, there was no notice of disagreement with the December 
1998 decision.  

The Rudd Court held that the proper disposition of a free 
standing claim for an earlier effective date claim was 
dismissal.  Rudd v. Nicholson, at 300.  The Board is 
authorized to dismiss any appeal that fails to allege an 
error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.302.  Accordingly, this appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


